MEMORANDUM **
Demetrius A. Wilson, an Arizona state prisoner, appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action pursuant to 28 U.S.C. § 1915A. We review de novo. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000). We affirm.
Dismissal of Wilson’s claims against the presiding judge of his criminal trial was proper because a state judge is entitled to immunity for judicial actions taken within his jurisdiction. See Olsen v. Idaho State Bd. of Medicine, 363 F.3d 916, 922-23 (9th Cir.2004).
Likewise, because the Pima County Attorney was performing his duties as a prosecutor, the district court did not err by dismissing the claims against him on the ground of absolute immunity. See id.
Dismissal of Wilson’s claims against Alicia Cata was proper because a public defender, when appointed to represent an indigent defendant in the traditional adversarial role as here, is not a state actor and therefore not a proper party to a section 1983 action. See Miranda v. Clark Cty., Nevada, 319 F.3d 465, 468 (9th Cir.2003) (en banc) (citing Polk County v. Dodson, 454 U.S. 312, 317-18, 102 S.Ct. 445, 70 L.Ed.2d 509 (1981)).
Dismissal of Wilson’s claims against the state of Arizona was proper because those claims are barred by the Eleventh Amendment. See Greater Los Angeles Council on Deafness, Inc. v. Zolin, 812 F.2d 1103, 1110 (9th Cir.1987). Likewise, Wilson’s claims against the Pinal County Superior Court was proper because the Court is entitled to Eleventh Amendment immunity as an arm of the state. See id.
Wilson’s remaining contentions lack merit.
We deny all pending motions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.